Citation Nr: 1100501	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-13 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for the residuals of a head injury, and if so, 
whether service connection may be granted.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression, secondary to a head injury, and if so, 
whether service connection may be granted.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a disability of the lumbar segment of the 
spine secondary to a head injury, and if so, whether service 
connection may be granted.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was on active duty from January 1951 to October 
1951.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  Following notification of that rating action, the 
appellant appealed to the Board.  Subsequently, the appellant 
proffered testimony before the undersigned Veterans Law Judge, 
sitting in Salt Lake City, in October 2009.  A transcript of that 
hearing was prepared and has been included in the claims folder 
for review.  

Upon reviewing the claims folder, the Board referred the matter 
for an Independent Medical Evaluation (IME) for an advisory 
opinion concerning the appellant's claimed head injury.  This 
occurred in August 2010.  The advisor opinion has been obtained 
and has been included in the claims folder for review.  It is 
noted that the appellant, along with his representative, were 
given the opportunity to provide any comments with respect to the 
opinion and those comments have also been included in the claims 
folder for review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2007 Board decision, the Board denied 
entitlement to service connection for the residuals of a head 
injury, an acquired psychiatric disorder secondary to a head 
injury, and a lower back disability also secondary to a head 
injury.  The appellant was notified of that decision along with 
his appellate rights, but he did not properly appeal that 
decision and thus the decision became final.

2.  The evidence received since the September 2007 Board decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
appellant's claim.  

3.  The appellant has been diagnosed as suffering from the 
residuals of a closed head injury.  He has also been diagnosed 
and treated for a lower back disability and a psychiatric 
disorder.

4.  An independent medical expert has opined that the appellant 
suffered from an injury to the head while in service.  Moreover, 
medical evidence has been proffered indicating that the appellant 
now suffers from disabilities that are related to or the result 
of the injury to the head.  


CONCLUSIONS OF LAW

1.  The Board's September 2007 decision denying entitlement to 
service connection for the residuals of an injury to the head is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2007); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2010).  

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for the residuals of an 
injury to the head is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (a) (2010).

3.  Resolving all reasonable doubt in the appellant's favor, the 
appellant's head injury residuals began during or were otherwise 
caused by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303 (2010).  

4.  The Board's September 2007 decision denying entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression, secondary to a head injury, is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2010).  

5.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for an acquired psychiatric 
disorder, to include depression, secondary to a head injury, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) 
(2010).

6.  The appellant's acquired psychiatric disorder, to include 
depression, was caused by or the result of the appellant's 
inservice head injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).  

7.  The Board's September 2007 decision denying entitlement to 
service connection for a disability of the lumbar segment of the 
spine, secondary to a head injury, is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007); currently 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).  

8.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for a disability of the 
lumbar segment of the spine, secondary to a head injury, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) 
(2010).

9.  The appellant's disability of the lumbar segment of the spine 
was caused by or the result of the appellant's inservice head 
injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has come before the Board claiming that while he 
was on active duty, he fell in the shower in the barracks and hit 
his head and lower back.  This slip and fall purportedly occurred 
in 1951.  He maintains that since that time, he has lived with 
the residuals of the accident.  He further avers that as a result 
of the incident, he developed a psychiatric disorder for which he 
now receives treatment.  To support his claim, the appellant has 
submitted written statements and he has provided testimony before 
the Board.  He therefore asks that the Board find in his favor, 
and grant service connection for the disabilities now on appeal.  

I.  New and Material Evidence

The record reflects that the Board issued a decision on the 
merits of the appellant's claim for service connection for the 
residuals of a head injury, a lower back disability secondary to 
the head injury, and a psychiatric disorder as secondary to the 
head injury.  The Board issued that decision in September 2007.  
The appellant was notified of that action and he began an appeal 
before the United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  Because the appellant did not follow the 
rules of the Court, the Court dismissed his appeal.  The Board's 
determination thus became final based on the evidence then of 
record.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2007).  However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a) (2010), evidence is considered "new" 
if it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The record reflects that when the appellant originally submitted 
his claim for benefits, the material that was reviewed included 
the appellant's service medical treatment records, multiple VA 
examinations, private medical opinions, and statements provided 
by the appellant.  Upon reviewing these documents, the Board 
denied all three of the appellant's claims.  The basis for the 
denial was, in part, that the evidence did not corroborate the 
appellant's assertions that he fell and injured himself in the 
shower while he was on active duty.  The Board further found that 
evidence did not establish chronicity of symptoms between the 
time the appellant was on active duty to the present.  With 
respect to the secondary issue, the Board determined that since 
service connection was not being granted for the injury to the 
head and back, service connection on a secondary basis could not 
be established.  Since then, the appellant has submitted written 
statements, he has provided testimony before the Board, and he 
has proffered VA medical treatment records.  Additionally, the 
Board has obtained an IME report concerning the medical history 
of the appellant that supports the appellant's assertions 
concerning his claimed disorders.  

This evidence is new.  It was not of record prior to September 
2007.  This evidence is material because it does substantiate a 
previously unestablished fact.  The evidence does suggest and 
insinuate that the appellant now suffers from the residuals of a 
head injury to include a disability of the lower back and a 
psychiatric disorder and that these conditions may possibly be 
related to the appellant's military service.  All of this 
evidence is not cumulative and has not been previously seen and 
reviewed by the VA.  Hence, it is the conclusion of the Board 
that this evidence is material because it does relate to a 
previously unestablished fact necessary to substantiate the 
claim.  Thus, in accordance with Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009) and Rodgers v. Shinseki, 2009 WL 3236281 
(Vet. App.), the Board concludes that the appellant has submitted 
evidence that is new and material, and all three issues are 
reopened.

II. Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) 
has satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of notice 
or assistance, there is no prejudice to the appellant in 
proceeding with the issues on appeal given the favorable nature 
of the Board's decision on these issues.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2010), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption period 
under 38 C.F.R. § 3.307) and the appellant presently has the same 
condition; or (2) a disease manifests itself during service (or 
during the presumptive period), but is not identified until 
later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2010).  The Court has held that 
when aggravation of an appellant's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-connected.  
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  The Court has 
further held that ". . . where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Court has also opined that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

As previously reported, the appellant has asserted that he now 
suffers from the residuals of a head injury which includes a back 
disability and a psychiatric disorder.  The medical records 
indicate that the appellant now suffers from a lower back 
disability to include degenerative disc disease, a depressive 
disorder, and closed head or traumatic brain injury with 
occasional headaches.  In conjunction with his claim for 
benefits, and to obtain additional medical information with 
respect to the assertions made by the appellant, the Board has 
obtained an independent medical evaluation/opinion.  Those 
results are included in the claims folder.  The background of the 
claim is provided below:  

	The Veteran served on active duty with 
the United States Army from January 1951 to 
October 1951.  In June 1951, service 
treatment records note that the Veteran 
fell in the shower and struck the top of 
his head.  Three weeks thereafter, he 
complained of progressive, constant 
headaches and progressive loss of vision in 
the left eye.  The Veteran was referred to 
the eye clinic for his eye complaints.  The 
service treatment records thereafter show 
that the Veteran was diagnosed with 
schistosomiasis.  See rectal biopsy 
performed in September 1951, which revealed 
a massive infestation of shistosoma 
mansoni.  As a result of the diagnosis of 
schistosomiasis, it was recommended that 
the Veteran be separated from service.  
Additionally, it was found that the 
Veteran's schistosomiasis existed prior to 
service.  Upon discharge, clinical 
evaluation of the Veteran's head, face, 
neck, and scalp, along with his spine were 
all normal, as reflected on the October 
1951 report of medical examination.  The 
physician reported his headaches since the 
shower incident, but noted that the Veteran 
was not qualified for general service 
because of the schistosomiasis.  

      After discharge from service, the 
Veteran was involved in several accidents, 
which resulted in a variety of treatment, 
surgeries, and diagnoses for his back 
disability.  Beginning in August 1959, the 
Veteran was treated for an acute lumbar 
strain.  He was hospitalized at the end of 
the year for conservative treatment for his 
back.  Thereafter, in July 1962, the 
Veteran twisted his back going down steps 
at his home.  He developed acute lower back 
pain and was treated with muscle relaxants, 
bed rest, local heat, and analgesics.  The 
Veteran received treatment on multiple 
occasions until he was released to work in 
September 1962.  He returned for back 
treatment in May 1966 after an attempt to 
lift a car.  He was treated for an acute 
exacerbation of back pain and remained off 
work until June 1966.  In June 1967, the 
Veteran fell again at his home from a step 
and was diagnosed with an acute low back 
syndrome.  He was hospitalized for 
approximately four days, but was unable to 
return to work afterwards.  In August 1970, 
the Veteran was struck by an automobile in 
a hit and run accident.  He suffered 
multiple contusions, a knee injury, and a 
back injury.  Two years later while roofing 
a house, he lifted a pack of shingles and 
twisted his back.  The Veteran was assessed 
with an acute lower back syndrome.  He did 
not return to work for several weeks.  In 
December 1973, the Veteran jumped off a car 
and his "back went out."  Similarly, he 
was involved in a second automobile 
accident in January 1974, which resulted in 
a twisted back with acute pain.  
Thereafter, the Veteran twisted his back 
after picking up a tire in February 1976, 
dumping a waste car in December 1977, and 
after his attempts to lift mechanical 
equipment in September 1979.  Finally in 
April and May of 1983, the Veteran was 
involved in two automobile accidents which 
caused low back strain and a worsening of 
his low back pain.  

      Employment medical records from 
October 1956 to May 1974 show that the 
Veteran was treated on multiple occasions 
for low back pain due to strains and 
multiple low back injuries.  Although back 
problems were noted in his employment 
medical records, there is no reference to 
the in-service back injury in 1951.

      The Veteran's claims file contains 
many VA and private medical opinions 
discussing whether the Veteran's back 
disability is attributable to the in-
service shower accident.  Beginning in 
September 1970, [H.] Hargreaves, M.D., 
reported that he had treated the Veteran on 
several occasions since 1962 for recurrent 
back problems.  It was his understanding 
that based upon the history provided by the 
Veteran, he has endured intermittent back 
problems since the 1950s because of a 
twisting incident.  It was noted that the 
Veteran informed Dr. Hargreaves that his 
original back problem developed in service.  

      An August 1977 letter from [W.] L. 
Bayles, M.D., indicates that the Veteran 
reported a history of injuring his head, 
neck, and lower back when he fell on a wet 
slippery cement shower floor in the summer 
of 1951 during his military service.  Dr. 
Bayles stated that he first saw the Veteran 
in November 1951 because of severe 
headaches, pain, and stiffness in his neck 
and low back that radiated to his left leg.  
He diagnosed the Veteran with traumatic 
arthritis resulting from the in-service 
injury.  He opined that the Veteran was 
injured in service and warranted 
compensation benefits.  He provided no 
treatment records from the November 1951 
medical treatment visit.  

      A February 1980 private medical 
statement from [H.] J. Cases, M.D., states 
that the Veteran incurred head and low back 
trauma in the spring of 1951.  He informed 
Dr. Cases that he had a momentary loss of 
consciousness and was hospitalized for the 
stated disabilities.  The Veteran further 
added that his low back complaints 
continued and worsened after the accident.  
Dr. Cases diagnosed the Veteran with 
chronic lumbosacral myositis and post 
laminectomy syndrome, "most likely 
secondary to [the] accident while in [A]rmy 
in 1951."

      In an October 1981 private medical 
statement, J.W. Rohlfing, M.D., concluded 
that if the Veteran actually injured his 
lower back in the shower incident, then 
this injury began the degenerative process.  
Dr. Rohlfing made no mention of the post 
service accidents involving the Veteran's 
back.  

      At an April 1982 Decision Review 
Officer (DRO) hearing, [R.] Green, M.D., 
testified that he treated the Veteran for 
neck and back pain with muscle spasm in 
1951.  He believed that the Veteran told 
him about the in-service injury in 1951 and 
attributed his current back problems to the 
in-service injury.  Dr. Green could not 
specifically recall when he initially 
treated the Veteran and admitted that such 
treatment records were no longer available.  
[W.] L. Baylus, M.D., also testified that 
he saw the Veteran two weeks after 
discharge from service for headaches, a 
neck ache, and backache, all due from an 
injury supposedly received in service.  In 
1976, Dr. Baylus retired from the practice 
of medicine, and admitted that he no longer 
was in possession of the Veteran's 
treatment records.  

      In January 1985, Dr. [H.] P. 
Hargreaves opined that the Veteran has had 
a progressive degenerative process dating 
back to the 1950s with a multitude of 
incidents and accidents, which contributed 
to the gradual degenerative process.  He 
further added that he could not attribute 
to any specific impairment to any single 
incident, and all the incidents contribute 
to the total picture.  Dr. Hargreaves noted 
that he relied upon an "extensive and 
voluminous record in [his] office dating to 
1962 . . . ."  He further added in a 
follow-up statement dated May 1986, that a 
"continuity of symptoms and treatment for 
lower back and neck problems since the 
service injury in 1951 appears to have been 
established."  Once again, he refers to his 
knowledge of the Veteran's problems since 
1962, with the records referring to the in-
service shower incident.  

      In August 1986, Dr. [W.] W. Sorensen 
stated that the Veteran's service injury 
"could possibl[y] be a pre-existing cause 
of [an] unstable lumbar spine."  He 
indicated that the June 1951 shower 
incident was listed in his employment 
health history.  Dr. Sorensen also stated 
that the Veteran was a brakeman for 26 
years and was considered permanently 
disabled in May 1984.  

      [J.] H. Petajan, M.D., Ph.D., a 
Professor of Neurology, noted in a December 
1986 private medical statement that 
according to the history provided by the 
Veteran, he experienced no back problems 
prior to his in-service injury in 1951.  
This indicates that his service accident 
caused his back problems.  He concluded 
that since a considerable amount of time 
has passed since his initial injury, other 
degenerative changes have most likely 
supervened.  Dr. Petajan diagnosed him with 
chronic pain with no neurological deficits.  

      In a March 1987 private medical 
statement, [W.] M. Hebertson, M.D., stated 
that he examined the Veteran in October 
1975.  During that time, the Veteran 
reported a history of hitting his head 
after a fall in the shower during his 
military service.  He opined that the 
Veteran's head, neck, and back problems 
were "clearly related" to an injury 
episode while the Veteran was serving in 
the military.

      A March 1990 neurosurgical 
consultation report from [R.] S. Hood, 
M.D., reflects the Veteran's report of his 
back problems beginning after his 1951 in-
service shower accident.  Dr. Hood 
determined that it was reasonable to 
extrapolate from the available records and 
history that his in-service injury directly 
leads to his subsequent low back and neck 
problems, as well as his headaches.  

      In May 1993, the Veteran sought an 
opinion regarding his back from [T.] D. 
Bauman, M.D.  In the May 1993 private 
medical statement, Dr. Bauman noted that 
the Veteran provided a historical account 
of the in-service injury.  He noted that 
after service, the Veteran worked as a 
trackman and a brakeman, which caused his 
back to "go out" and have recurrent 
attacks of pain over the years.  Based on 
the Veteran's account, physical 
examination, and a 1987 Board decision, Dr. 
Bauman determined that it was "certainly 
impossible for [him] to prove beyond a 
shadow of a doubt" that the Veteran had an 
in-service injury in 1951 other than to 
believe his story and description.  Dr. 
Bauman further added that he believed the 
Veteran's story, and the initial event 
which caused his back problems was the slip 
and fall in 1951.  

      The Veteran underwent a follow-up 
neurologic evaluation with Dr. Petajan in 
May 1993.  Dr. Petajan noted that since the 
initial consultation, the Veteran has been 
involved in two automobile accidents in 
April and May of 1983.  However, he 
concluded that the Veteran's low back pain 
was caused by his in-service injury in 1951 
and cannot be attributed to any other 
cause.  

      In an April 2005 VA outpatient 
treatment note, [R.] D. Baer, M.D., 
concluded that it is more likely than not 
the Veteran's chronic low back problems are 
due to his in-service injury.  In reaching 
his conclusion, Dr. Baer indicated that he 
relied upon the statements in the record 
provided by Dr. Green and Dr. Baylus, both 
whom indicated to have treated the Veteran 
in 1951, after his discharge from service.  

      In June 2007, the Veteran underwent a 
VA examination for his claimed 
disabilities.  The examiner diagnosed the 
Veteran with cervical degenerative disc 
disease, lumbosacral strain with multilevel 
degenerative disc disease and facet 
osteoarthritis, and tension headaches.  
After a review of the claims file, the VA 
examiner opined that the Veteran's 
disabilities were "not at least as likely 
as not" from his active duty service, but 
rather from his years as a brakeman.  He 
explained that the medical evidence is 
consistent with age-related changes for a 
man that has been doing fairly intensive 
work for 38 years, which includes jumping 
off of platforms and working as a brakeman.  

      Finally, in June 2008, a private 
medical opinion was submitted by [J.] T. 
Dall, M.D.  Dr. Dall concluded that there 
is a causal connection between the in-
service shower injury and his back 
complaints for which he was treated as 
early as September 1951, as reflected 
within the record.  He explained that the 
Veteran described a slip and fall with 
prolonged hospitalization thereafter.  
Although the treatments records alluded to 
by Dr. Green and Dr. Baylus in 1951 are not 
of record, their sworn testimony of their 
treatment in 1951 is of record.  
Furthermore, Dr. Dall stated that there is 
a great amount of evidence of treatment for 
the injuries.  

In response to the above information, the IME doctor provided the 
following unqualified opinion:

I agree with the assessment provided by 
Dr. [J.] Dall provided on June 11, 
2008.  There does not appear to be any 
dispute that an injury occurred while 
E.O. was in the military service.  He 
was treated for this.  He did not have 
any problems with his head or back 
prior to this injury that occurred 
while in the military. . . . I believe 
that there is a causal connection with 
the injury in question specifically the 
fall in the shower while he was in the 
military in 1951 and his subsequent 
head and back problems.

I do not feel there is any new clinical 
evidence related to this case.

In determining whether evidence submitted by an appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements 
over the long course of this appeal have been affirmed, or at 
least bolstered, by the IME report and Doctor J. Dall's opinion.  
His limited statements concerning the in-service fall and the 
chronicity of symptoms that he has experienced since that fall 
have remained consistent through this appeal.  The Board finds 
that this evidence is credible, probative, and it adds weight to 
the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009).

With regard to specific evidence, the Board must weigh the 
credibility and probative value of the medical opinions, and in 
so doing, the Board may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (it is not error for the Board to 
favor the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board also 
looks at factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

In this instance, the Board has obtained an IME that not only 
supports the appellant's assertions but also confirms the opinion 
provided by Dr. Dall in June 2008.  With respect to the IME, the 
doctor pointed to established facts in his opinion.  The Board 
further notes that the examiner provided an analysis which 
bolstered his statements.  Not only did Dr. Dall review the 
pertinent medical records, but so did the examiner who provided 
the IME.  Additionally, the doctor who wrote the IME discussed 
the salient facts and he gave a complete rationale for all 
conclusions presented, as noted in the discussion above.  See 
Nieves-Rodriguez, 22 Vet. App. 295 (2008) (the Court indicated 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion).

Accordingly, the Board finds that the independent examiner's 
opinion is probative and may be used to assist in the granting of 
service connection.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.).  

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the evidence is against the claim, in which 
case service connection must be denied.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The record presents diagnoses of a depressive disorder, the 
residuals of trauma to the head, and a lower back disability, and 
an independent medical advisory (contracted by the VA) has 
etiologically linked all three conditions with an event that 
occurred in service.  Although the service medical treatment 
records are vague for any treatment involving the specific 
treatment that was given to the appellant when he was on active 
duty, the appellant has provided credible and probative 
information concerning the incident in question.  Thus, the Board 
finds that with the resolution of reasonable doubt in the 
appellant's favor, and as such, service connection for the three 
disabilities on appeal is warranted.


ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for residuals of a head 
injury; the appeal in this regard is granted.

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for an acquired psychiatric 
disorder, to include depression, secondary to a head injury; the 
appeal in this regard is granted.

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a disability of the 
lumbar segment of the spine secondary to a head injury; the 
appeal in this regard is granted.

Entitlement to service connection for the residuals of a head 
injury is granted.  

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, secondary to a head injury, is 
granted.  

Entitlement to service connection for a disability of the lumbar 
segment of the spine secondary to a head injury is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


